Exhibit 10.1

 

VOTING AND SUPPORT AGREEMENT

 

THIS VOTING AND SUPPORT AGREEMENT, dated as of October 14, 2019 (the
“Agreement”), between Parsley Energy, Inc., a Delaware corporation (“Parent”),
Jackal Merger Sub, Inc. a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), Q-Jagged Peak Energy Investment Partners, LLC (the
“Holder”), and Jagged Peak Energy Inc., a Delaware corporation (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, Parent and the Company and Merger Sub are entering into an Agreement
and Plan of Merger dated as of the date hereof (as the same may be amended or
supplemented from time to time, the “Merger Agreement”) providing for, among
other things, the merger of Merger Sub, a direct, wholly owned Subsidiary of
Parent with and into the Company (the “Merger”), as a result of which the
Company shall be the Surviving Corporation and shall continue its corporate
existence under the laws of the State of Delaware as a wholly owned Subsidiary
of Parent, on the terms and subject to the conditions of the Merger Agreement;

 

WHEREAS, the Holder is the Beneficial Owner (as defined below) of 146,337,026
shares of common stock, par value $0.01 per share, of the Company (the “Company
Common Stock”) (such shares of Company Common Stock, the “Shares”);

 

WHEREAS, concurrently with the execution and delivery of the Merger Agreement,
and as a condition and an inducement to Parent and the Company entering into the
Merger Agreement, the Holder is entering into this Agreement with respect to the
Shares; and

 

WHEREAS, Parent and the Company desire that the Holder agree, and the Holder is
willing to agree, subject to the limitations herein, not to Transfer (as defined
below) any of its Shares, and to vote its Shares in a manner so as to facilitate
consummation of the Merger and the other transactions contemplated by the Merger
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties agree as follows:

 

ARTICLE I
GENERAL

 

1.1                              Definitions. This Agreement is one of the
“Designated Stockholder Voting Agreements” as defined in the Merger Agreement.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Merger Agreement.

 

“Beneficially Own” or “Beneficial Ownership” has the meaning assigned to such
term in Rule 13d-3 under the Exchange Act, and a Person’s beneficial ownership
of securities shall be calculated in accordance with the provisions of such
Rule (in each case, irrespective of whether or not such Rule is actually
applicable in such circumstance). For the avoidance of doubt, Beneficially Own
and Beneficial Ownership shall also include record ownership of securities.

 

--------------------------------------------------------------------------------



 

“Beneficial Owners” shall mean Persons who Beneficially Own the referenced
securities.

 

“Transfer” means (a) any direct or indirect offer, sale, lease, assignment,
encumbrance, loan, pledge, grant of a security interest, hypothecation,
disposition or other similar transfer (by operation of law or otherwise), either
voluntary or involuntary, or entry into any contract, option or other
arrangement or understanding with respect to any offer, sale, lease, assignment,
encumbrance, loan, pledge, hypothecation, disposition or other transfer (by
operation of law or otherwise), of any Shares owned by Holder (whether
beneficially or of record), including in each case through the Transfer of any
Person or any interest in any Person or (b) in respect of any capital stock or
interest in any capital stock, to enter into any swap or any other agreement,
transaction or series of transactions that results in an amount of Shares
subject to Article III that is less than the amount of Shares subject to
Article III as of the date hereof.

 

ARTICLE II
AGREEMENT TO RETAIN SHARES

 

2.1                              Transfer and Encumbrance of Shares.

 

(a)                                 From the date hereof until the Termination
Date (as defined below), the Holder shall not, with respect to any Shares
Beneficially Owned by the Holder, (i) Transfer any such Shares or (ii) deposit
any such Shares into a voting trust or enter into a voting agreement or
arrangement with respect to such Shares or grant any proxy (except as otherwise
provided herein) or power of attorney with respect thereto.

 

(b)                                Notwithstanding Section 2.1(a), the Holder
may: (i) Transfer Shares to one or more Affiliates who (A) is a party to an
agreement with Parent with substantially similar terms as this Agreement or
(B) if, as a condition to such Transfer, the recipient agrees in writing to be
bound by this Agreement and delivers a copy of such executed written agreement
to Parent and the Company prior to the consummation of such transfer or
(ii) Transfer Shares with the prior written consent of Parent and the Company.

 

(c)                                 Nothing in this Agreement shall prohibit
direct or indirect transfers of equity or other interests in a Holder or any
Shares by the Holder to an Affiliate of the Holder; provided, that a Transfer
described in this sentence shall be permitted only if, as a precondition to such
Transfer, the transferee agrees in a writing, reasonably satisfactory in form
and substance to Parent, to be bound by all of the terms of this Agreement.

 

2.2                              Additional Purchases; Adjustments. The Holder
agrees that any shares of Company Common Stock and any other shares of capital
stock or other equity of the Company that the Holder purchases or otherwise
acquires or with respect to which the Holder otherwise acquires voting power
after the execution of this Agreement and prior to the Termination Date shall be
subject to the terms and conditions of this Agreement to the same extent as if
they constituted the Shares as of the date hereof, and the Holder shall promptly
notify the Company of the existence of any such after acquired Shares. In the
event of any stock split, stock dividend, merger, reorganization,
recapitalization, reclassification, combination, exchange of shares or the like
of the capital stock of the Company affecting the Shares, the terms of this
Agreement shall apply to the resulting securities.

 

2

--------------------------------------------------------------------------------



 

2.3                              Unpermitted Transfers; Involuntary Transfers.
Any Transfer or attempted Transfer of any Shares in violation of this Article II
shall, to the fullest extent permitted by Law, be null and void ab initio. In
furtherance of the foregoing, the Holder hereby authorizes and instructs the
Company to instruct its transfer agent to enter a stop transfer order with
respect to all of the Shares. If any involuntary Transfer of any of the Holder’s
Shares shall occur, the transferee (which term, as used herein, shall include
any and all transferees and subsequent transferees of the initial transferee)
shall take and hold such Shares subject to all of the restrictions, liabilities
and rights under this Agreement, which shall continue in full force and effect
until valid termination of this Agreement.

 

ARTICLE III
AGREEMENT TO VOTE

 

3.1                              Agreement to Vote. Prior to the Termination
Date, the Holder irrevocably and unconditionally agrees that it shall, at any
meeting of the stockholders of the Company (whether annual or special and
whether or not an adjourned or postponed meeting), however called, appear at
such meeting or otherwise cause the Shares to be counted as present thereat for
purpose of establishing a quorum and vote, or cause to be voted at such meeting,
all Shares:

 

(a)                                 in favor of adoption of the Merger Agreement
and approving any other matters necessary for consummation of the transactions
contemplated by the Merger Agreement, including the Merger (the “Transaction
Matters”); and

 

(b)                                against (A) any agreement, transaction or
proposal that relates to a Company Competing Proposal or any other transaction,
proposal, agreement or action made in opposition to adoption of the Merger
Agreement or in competition or inconsistent with the Merger or matters
contemplated by the Merger Agreement; (B) any action or agreement that would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company or any of its Subsidiaries contained in
the Merger Agreement or of the Holder contained in this Agreement; (C) any
action or agreement that would reasonably be expected to result in (1) any
condition to the consummation of the Merger set forth in Article VII of the
Merger Agreement not being fulfilled or (2) any change to the voting rights of
any class of shares of capital stock of the Company (including any amendments to
the Company’s Organizational Documents); and (D) any other action that could
reasonably be expected to impede, interfere with, delay, discourage, postpone or
adversely affect any of the transactions contemplated by the Merger Agreement,
including the Merger, or this Agreement. Any attempt by the Holder to vote,
consent or express dissent with respect to (or otherwise to utilize the voting
power of), the Shares in contravention of this Section 3.1 shall be null and
void ab initio. If the Holder is the Beneficial Owner, but not the holder of
record, of any Shares, the Holder agrees to take all actions necessary to cause
the holder of record and any nominees to vote (or exercise a consent with
respect to) all of such Shares in accordance with this Section 3.1.

 

Notwithstanding anything herein to the contrary in this Agreement, this
Section 3.1 shall not require any Holder to be present (in person or by proxy)
or vote (or cause to be voted), any of the Shares to amend, modify or waive any
provision of the Merger Agreement in a manner that reduces the amount, changes
the form of the Merger Consideration payable, imposes any material restrictions
on or additional material conditions on the payment of the Merger Consideration,

 

3

--------------------------------------------------------------------------------



 

extends the Outside Date or otherwise adversely affects such Holder of the
Company (in its capacity as such) in any material respect.  Notwithstanding
anything to the contrary in this Agreement, each Holder shall remain free to
vote (or execute consents or proxies with respect to) the Shares with respect to
any matter other than as set forth in Section 3.1(a) and Section 3.1(b) in any
manner such Holder deems appropriate, including in connection with the election
of directors of the Company.

 

3.2                              Change in Company Recommendation.
Notwithstanding anything to the contrary herein, in the event that the Company
Board makes a Company Change of Recommendation in accordance with Section 6.3 of
the Merger Agreement (the “Trigger Event”), the obligations of the Holder under
Section 3.1 above shall be modified such that the number of Shares voted by the
Holder in accordance with Section 3.1 above that the Holder must vote as set
forth in Section 3.1(a) and Section 3.1(b) shall be equal to the sum of (rounded
up to the nearest whole share):

 

(a)                                 The number of Shares that would represent as
of the time of the Trigger Event thirty-four percent of the aggregate voting
power of the outstanding shares of Company Common Stock entitled to vote
thereon; plus

 

(b)                                The number of Shares the aggregate voting
power of which, as a percentage of the aggregate voting power of all Shares not
covered by subsection (a) of this Section 3.2, is equal to the Proportionate
Percentage. The term “Proportionate Percentage,” for purposes of this Agreement,
means the percentage of aggregate voting power with respect to all outstanding
shares of Company Common Stock held by stockholders of the Company (excluding
the Holder), voting in favor of approving the Transaction Matters. For example,
if fifty percent of the total aggregate voting power with respect to all
outstanding shares of Company Common Stock held by stockholders of the Company
(excluding the Holder) votes to approve the Transaction Matters, the Holder must
vote fifty percent of the aggregate voting power represented by all Shares not
covered by subsection (a) of this Section 3.2 to approve the Transaction
Matters.

 

3.3                              Proxy. The Holder hereby irrevocably appoints
as its proxy and attorney-in-fact, Parent and any person designated in writing
by Parent, each of them individually, with full power of substitution and
resubstitution, to consent to or vote the Shares as indicated in Section 3.1
above. The Holder intends this proxy to be irrevocable and unconditional during
the term of this Agreement and coupled with an interest and will take such
further action or execute such other instruments as may be reasonably necessary
to effect the intent of this proxy, and hereby revokes any proxy previously
granted by the Holder with respect to the Shares (and the Holder hereby
represents that any such proxy is revocable). The proxy granted by the Holder
shall be automatically revoked upon the occurrence of the Termination Date and
Parent may further terminate this proxy at any time at its sole election by
written notice provided to the Holder.

 

ARTICLE IV
ADDITIONAL AGREEMENTS

 

4.1                              Waiver of Appraisal Rights; Litigation. To the
fullest extent permitted by law, the Holder hereby irrevocably and
unconditionally waives, and agrees not to exercise, any rights of appraisal
(including under Section 262 of the DGCL) relating to the Merger that the Holder
may

 

4

--------------------------------------------------------------------------------



 

have by virtue of the ownership of any Shares. The Holder further agrees not to
commence, join in, and agrees to take all actions necessary to opt out of any
class in any class action with respect to, any claim, derivative or otherwise,
against Parent, Merger Sub, or the Company or any of their respective affiliates
and each of their successors or directors relating to the negotiation, execution
or delivery of this Agreement or the Merger Agreement or the consummation of the
transactions contemplated hereby or thereby, including any claim (a) challenging
the validity of, or seeking to enjoin the operation of, any provision of this
Agreement or the Merger Agreement (including any claim seeking to enjoin or
delay the Closing) or (b) alleging a breach of any fiduciary duty of the Company
Board in connection with the negotiation and entry into this Agreement, the
Merger Agreement or the transactions contemplated hereby or thereby, and hereby
irrevocably waives any claim or rights whatsoever with respect to any of the
foregoing.

 

4.2                              Further Assurances. The Holder agrees that from
and after the date hereof and until the Termination Date, the Holder shall and
shall cause its Subsidiaries to take no action that would reasonably be likely
to adversely affect or delay the ability to perform its respective covenants and
agreements under this Agreement.

 

4.3                              Fiduciary Duties. The Holder is entering into
this Agreement solely in its capacity as the record or Beneficial Owner of the
Shares and nothing herein is intended to or shall limit or affect any actions
taken by any of the Holder’s designees serving in his or her capacity as a
director of the Company (or a Subsidiary of the Company). The taking of any
actions (or failures to act) by the Holder’s designees serving as a director of
the Company (in such capacity as a director) shall not be deemed to constitute a
breach of this Agreement.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF HOLDER

 

5.1                              Representations and Warranties. The Holder
hereby represents and warrants as follows:

 

(a)                                 Ownership. The Holder has, with respect to
the Shares, and at all times during the term of this Agreement will continue to
have, Beneficial Ownership of, good and valid title to and full and exclusive
power to vote, issue instructions with respect to the matters set forth in
Article III, agree to all of the matters set forth in this Agreement and to
Transfer the Shares.  The Shares constitute all of the shares of Company Common
Stock owned of record or beneficially by the Holder as of the date hereof. Other
than this Agreement, (i) there are no agreements or arrangements of any kind,
contingent or otherwise, to which the Holder is a party obligating the Holder to
Transfer or cause to be Transferred to any person any of the Shares and (ii) no
Person has any contractual or other right or obligation to purchase or otherwise
acquire any of the Shares.

 

(b)                                Organization; Authority. The Holder is a
limited liability company duly organized, validly existing and in good standing
under the Laws of its jurisdiction of formation. The Holder has full power and
authority and is duly authorized to make, enter into and carry out the terms of
this Agreement and to perform its obligations hereunder. This Agreement has been
duly and validly executed and delivered by the Holder and (assuming due
authorization, execution and delivery by Parent) constitutes a valid and binding
agreement of the Holder, enforceable against the Holder in accordance with its
terms (except in all cases as such enforceability may be limited

 

5

--------------------------------------------------------------------------------



 

by Creditors’ Rights), and no other action is necessary to authorize the
execution and delivery by the Holder or the performance of the Holder’s
obligations hereunder.

 

(c)                                 No Violation. The execution, delivery and
performance by the Holder of this Agreement will not (i) violate any provision
of any Law applicable to the Holder; (ii) violate any order, judgment or decree
applicable to the Holder or any of its Affiliates; or (iii) conflict with, or
result in a breach or default under, any agreement or instrument to which the
Holder or any of its Affiliates is a party or any term or condition of its
certificate of formation, limited liability company agreement or comparable
Organizational Documents, as applicable, except where such conflict, breach or
default would not reasonably be expected to, individually or in the aggregate,
have an adverse effect on the Holder’s ability to satisfy its obligations
hereunder.

 

(d)                                Consents and Approvals. The execution and
delivery by the Holder of this Agreement does not, and the performance of the
Holder’s obligations hereunder, require the Holder or any of its Affiliates to
obtain any consent, approval, authorization or permit of, or to make any filing
with or notification to, any person or Governmental Entity, except such filings
and authorizations as may be required under the Exchange Act.

 

(e)                                 Absence of Litigation. To the knowledge of
the Holder, as of the date hereof, there is no Proceeding pending against, or
threatened in writing against the Holder that would prevent the performance by
the Holder of its obligations under this Agreement or to consummate the
transactions contemplated hereby or by the Merger Agreement, including the
Merger, on a timely basis.

 

(f)                                   Absence of Other Voting Agreements. Other
than pursuant to Permitted Encumbrances, none of the Shares is subject to any
voting trust, proxy or other agreement, arrangement or restriction with respect
to voting, in each case, that is inconsistent with this Agreement, except as
disclosed in the Company SEC Documents and as contemplated by this Agreement.
None of the Shares is subject to any pledge agreement pursuant to which the
Holder does not retain sole and exclusive voting rights with respect to the
Shares subject to such pledge agreement at least until the occurrence of an
event of default under the related debt instrument.

 

ARTICLE VI
MISCELLANEOUS

 

6.1                              No Solicitation. The Holder agrees that it will
not, and will cause its affiliates not to, and will use commercially reasonable
efforts to cause its and their Representatives not to, directly or indirectly,
take any of the actions listed in clauses (i) - (v) of Section 6.3(b) of the
Merger Agreement (without giving effect to any amendment or modification of such
clauses after the date hereof).  The Holder shall, and shall cause its
affiliates to, and shall use its commercially reasonable efforts to cause its
and their Representatives to, immediately cease, and cause to be terminated, any
discussions or negotiations conducted before the date of this Agreement with any
Person other than Parent with respect to any inquiry, proposal or offer that
constitutes, or would reasonably be expected to lead to, a Company Competing
Proposal. In addition, the Holder agrees to be subject to Section 6.3(c) of the
Merger Agreement (without giving effect to any amendment or modification of such
clauses after the date hereof) as if the Holder were the “Company” thereunder.
Notwithstanding the foregoing, to the extent the Company complies with its

 

6

--------------------------------------------------------------------------------



 

obligations under Section 6.3 of the Merger Agreement and participates in
discussions or negotiations with a Person regarding a Company Competing
Proposal, Holder and/or any of its Representatives may engage in discussions or
negotiations with such Person to the extent that the Company can act under
Section 6.3 of the Merger Agreement.

 

6.2                              Non-Recourse. This Agreement may only be
enforced against, and any claim or cause of action based upon, arising out of,
or related to this Agreement or the transactions contemplated by this Agreement
may only be brought against, the entities that are expressly named as parties
hereto and then only with respect to the specific obligations set forth herein
with respect to such party.  Except to the extent a named party to this
Agreement (and then only to the extent of the specific obligations undertaken by
such named party in this Agreement and not otherwise), no past, present or
future director, manager, officer, employee, incorporator, member, partner,
equityholder, Affiliate, agent, attorney, advisor, consultant or Representative
or Affiliate of any of the foregoing shall have any liability (whether in
contract, tort, equity or otherwise) for any one or more of the representations,
warranties, covenants, agreements or other obligations or liabilities of or made
under this Agreement (whether for indemnification or otherwise) or of or for any
claim based on, arising out of, or related to this Agreement or the transactions
contemplated by this Agreement.

 

6.3                              No Ownership Interest. Nothing contained in
this Agreement shall be deemed to vest in Parent any direct or indirect
ownership or incidence of ownership of or with respect to the Shares. All
rights, ownership and economic benefits of and relating to the Shares shall
remain vested in and belong to the Holder, and Parent shall not have any
authority to manage, direct, restrict, regulate, govern or administer any of the
policies or operations of the Company or exercise any power or authority to
direct the Holder in the voting or disposition of any Shares, except as
otherwise expressly provided herein.

 

6.4                              Disclosure. The Holder consents to and
authorizes the publication and disclosure by the Company and Parent of the
Holder’s identity and holding of Shares, and the terms of this Agreement
(including, for avoidance of doubt, the disclosure of this Agreement), in any
press release, the Registration Statement, including the Joint Proxy Statement,
as applicable, and any other disclosure document required in connection with the
Merger Agreement, the Merger and the transactions contemplated by the Merger
Agreement.

 

6.5                              Termination. This Agreement shall terminate at
the earlier of (i) the date the Merger Agreement is validly terminated in
accordance with its terms or (ii) the Effective Time (such date, the
“Termination Date”). Neither the provisions of this Section 6.5 nor the
termination of this Agreement shall relieve (x) any party hereto from any
liability of such party to any other party incurred prior to such termination or
(y) any party hereto from any liability to any other party arising out of or in
connection with a breach of this Agreement. Nothing in the Merger Agreement
shall relieve the Holder from any liability arising out of or in connection with
a breach of this Agreement.

 

6.6                              Amendment. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each of the Holder, Parent and the
Company.

 

7

--------------------------------------------------------------------------------



 

6.7                              Reliance. The Holder understands and
acknowledges that Parent, Merger Sub and the Company are entering into the
Merger Agreement in reliance upon such Holder’s execution and delivery of this
Agreement.

 

6.8                              Extension; Waiver. At any time prior to the
Effective Time, the the parties may, to the extent legally allowed:

 

(a)                                 extend the time for the performance of any
of the obligations or acts of the other party hereunder;

 

(b)                                waive any inaccuracies in the representations
and warranties of the other party contained herein or in any document delivered
pursuant hereto; or

 

(c)                                 waive compliance with any of the agreements
or conditions of the other party contained herein;

 

provided, that, in each case, such waiver is made in writing and signed by the
party (or parties) against whom the waiver is to be effective.

 

Notwithstanding the foregoing, no failure or delay by the Company or Parent in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise of any
other right hereunder.  No agreement on the part of a party to any such
extension or waiver shall be valid unless set forth in an instrument in writing
signed on behalf of such party.  No waiver by any of the parties hereto of any
default, misrepresentation or breach of representation, warranty, covenant or
other agreement hereunder, whether intentional or not, shall be deemed to extend
to any prior or subsequent default, misrepresentation or breach or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.

 

6.9                              Expenses. All fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees or expenses, whether or not the Merger is
consummated.

 

6.10                       Notices. All notices, requests and other
communications to any party under, or otherwise in connection with, this
Agreement shall be in writing and shall be deemed to have been duly given (a) if
delivered in person; (b) if transmitted by facsimile (but only upon confirmation
of transmission by the transmitting equipment); (c) if transmitted by electronic
mail (“e-mail”) (but only if confirmation of receipt of such e-mail is requested
and received; provided, that each notice party shall use reasonable best efforts
to confirm receipt of any such email correspondence promptly upon receipt of
such request); or (d) if transmitted by national overnight courier, in each case
as addressed as follows:

 

if to the Holder, to:

 

Q-Jagged Peak Energy Investment Partners, LLC

 

Prior to or on November 1, 2019:

1401 McKinney St, Suite 27000

 

8

--------------------------------------------------------------------------------



 

Houston, Texas 77010

 

After October 31, 2019:

800 Capitol St, Suite 3600

Houston, Texas 77002
Attention:                                       General Counsel
Facsimile:                                    713-452-2020
E-mail:                                                      
generalcounsel@quantumep.com

 

and

 

if to Parent, to:

 

Parsley Energy, Inc.

303 Colorado Street, Suite 3000
Austin, Texas 78701
Attention:                                       General Counsel
E-mail:                                                      
CRoberts@parsleyenergy.com

 

With a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP
609 Main Street, Suite 4700
Houston, Texas 77002
Attention:                                       Sean T. Wheeler, P.C.

Douglas E. Bacon, P.C.

Kim Hicks

E-mail:                                                      
sean.wheeler@kirkland.com

douglas.bacon@kirkland.com

kim.hicks@kirkland.com

 

if to the Company to:

 

Jagged Peak Energy Inc.
1401 Lawrence Street, Suite 1800

Denver, Colorado 80202

Attention:                                       General Counsel

E-mail:                                                      
chumber@jaggedpeakenergy.com

 

With a copy (which shall not constitute notice) to:

 

Vinson & Elkins LLP
1001 Fannin, Suite 2500
Houston, Texas 77002
Attention:                                       Stephen M. Gill
Facsimile:                                    (713) 615-5956
E-mail:                                                       sgill@velaw.com

 

9

--------------------------------------------------------------------------------



 

6.11                       Interpretation. The parties have participated jointly
in negotiating and drafting this Agreement. In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement. When a reference is made in this Agreement to
Articles or Sections, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” References to “the date hereof” shall mean the
date of this Agreement. As used in this Agreement, the “knowledge” of the Holder
means the actual knowledge of any officer of Holder after due inquiry, and the
“knowledge” of Parent means the actual knowledge of any of the officers of
Parent listed on Section 1.1 of the Parent Disclosure Letter after due inquiry.
As used herein, (a) “business day” means any day other than a Saturday, a Sunday
or a day on which banks in New York, New York are authorized by Law or executive
order to be closed, (b) the term “person” means any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, Governmental
Entity or other entity of any kind or nature, and (c) an “Affiliate” mean with
respect to any Person, any other Person directly or indirectly, controlling,
controlled by, or under common control with, such Person, through one or more
intermediaries or otherwise; provided, however, that solely for purposes of this
Agreement, notwithstanding anything to the contrary set forth herein, neither
the Company nor any of its Subsidiaries shall be deemed to be a Subsidiary or
Affiliate of the Holder; provided, further, that, for the avoidance of doubt,
any member of the Holder shall be deemed an Affiliate the Holder; and provided,
further, that an Affiliate of the Holder shall include any investment fund,
vehicle or holding company of which the Holder or an affiliate thereof serves as
the general partner, managing member or discretionary manager or advisor; and
provided, further, that, notwithstanding the foregoing, an Affiliate of the
Holder shall not include any portfolio company or other investment of the Holder
or any Affiliate of the Holder.

 

6.12                       Counterparts. This Agreement may be executed in two
or more counterparts, including via facsimile or email in “portable document
format” (“.pdf”) form transmission, all of which shall be considered one and the
same agreement and shall become effective when two or more counterparts have
been signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.

 

6.13                       No Partnership, Agency or Joint Venture. This
Agreement is intended to create, and creates, a contractual relationship and is
not intended to create, and does not create, any agency, partnership, joint
venture, any like relationship between the parties hereto or a presumption that
the parties are in any way acting in concert or as a group with respect to the
obligations or the transactions contemplated by this Agreement.

 

6.14                       Entire Agreement. This Agreement (together with the
Confidentiality Agreement, the Merger Agreement, the Registration Rights
Agreement and any other documents and instruments executed pursuant hereto)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.

 

10

--------------------------------------------------------------------------------



 

6.15                       Governing Law; Venue; Waiver of Jury Trial.

 

(a)                                 THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF RELATE
TO THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS
AGREEMENT, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.

 

(b)                                THE PARTIES IRREVOCABLY SUBMIT TO THE
JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF DELAWARE OR, IF THE COURT
OF CHANCERY OF THE STATE OF DELAWARE OR THE DELAWARE SUPREME COURT DETERMINES
THAT, NOTWITHSTANDING SECTION 111 OF THE DELAWARE GENERAL CORPORATIONS LAW, THE
COURT OF CHANCERY DOES NOT HAVE OR SHOULD NOT EXERCISE SUBJECT MATTER
JURISDICTION OVER SUCH MATTER, THE SUPERIOR COURT OF THE STATE OF DELAWARE AND
THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF
DELAWARE SOLELY IN CONNECTION WITH ANY DISPUTE THAT ARISES IN RESPECT OF THE
INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS AGREEMENT OR IN RESPECT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS A
DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH
DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES IRREVOCABLY
AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR PROCEEDING SHALL BE
HEARD AND DETERMINED EXCLUSIVELY BY SUCH A DELAWARE STATE OR FEDERAL COURT.  THE
PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER THE PERSON
OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE THAT
MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 6.10 OR IN SUCH OTHER MANNER AS
MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

 

(c)                                 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS

 

11

--------------------------------------------------------------------------------



 

AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS
SECTION 6.15.

 

6.16                       Assignment. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other party. Any purported assignment in contravention
hereof shall be null and void. Subject to the preceding sentence and except as
set forth in Article II, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
permitted assigns.

 

6.17                       Specific Performance. The parties agree that
irreparable damage, for which monetary damages would not be an adequate remedy,
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached by
the parties.  Prior to the termination of this Agreement pursuant to
Section 6.5, it is accordingly agreed that the parties shall be entitled to an
injunction or injunctions, or any other appropriate form of specific performance
or equitable relief, to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of competent
jurisdiction, in each case in accordance with this Section 6.17, this being in
addition to any other remedy to which they are entitled under the terms of this
Agreement at Law or in equity.  Each party accordingly agrees not to raise any
objections to the availability of the equitable remedy of specific performance
to prevent or restrain breaches or threatened breaches of, or to enforce
compliance with, the covenants and obligations of such party under this
Agreement, all in accordance with the terms of this Section 6.17.  Each party
further agrees that no other party or any other Person shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 6.17, and each
party irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

 

6.18                       Severability. Each party agrees that, should any
court or other competent authority hold any provision of this Agreement or part
hereof to be invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such other
term or provision in any other jurisdiction.  Upon such determination that any
term or other provision is invalid, illegal or unenforceable, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner. 
Except as otherwise contemplated by this Agreement, in response to an order from
a court or other competent authority for any party to take any action
inconsistent herewith or not to take an action consistent herewith or required
hereby, to the extent that a party took an action inconsistent with this
Agreement or failed to take action consistent with this Agreement or required by
this Agreement

 

12

--------------------------------------------------------------------------------



 

pursuant to such order, such party shall not incur any liability or obligation
unless such party did not in good faith seek to resist or object to the
imposition or entering of such order.

 

6.19                       Delivery by Facsimile or Electronic Transmission.
This Agreement and any signed agreement or instrument entered into in connection
with this Agreement, and any amendments or waivers hereto or thereto, to the
extent signed and delivered by means of a facsimile machine or by e-mail
delivery of a “.pdf” format data file, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. No party hereto or to any such agreement or instrument
shall raise the use of a facsimile machine or e-mail delivery of a “.pdf” format
data file to deliver a signature to this Agreement or any amendment hereto or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or e-mail delivery of a
“.pdf” format data file as a defense to the formation of a contract and each
party hereto forever waives any such defense.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed or caused this Agreement to be executed in counterparts, all as of
the day and year first above written.

 

 

PARSLEY ENERGY, INC.

 

 

 

By:

/s/ Matt Gallagher

 

Name:

Matt Gallagher

 

Title:

President and Chief Executive Officer

 

 

 

JACKAL MERGER SUB, INC.

 

 

 

By:

/s/ Matt Gallagher

 

Name:

Matt Gallagher

 

Title:

President and Chief Executive Officer

 

[Signature Page to the Voting and Support Agreement]

 

--------------------------------------------------------------------------------



 

 

HOLDER:

 

 

 

Q-JAGGED PEAK ENERGY INVESTMENT PARTNERS, LLC

 

 

 

By:

/s/ S. Wil VanLoh, Jr.

 

Name:

S. Wil VanLoh, Jr.

 

Title:

Authorized Person

 

 

 

JAGGED PEAK ENERGY INC.

 

 

 

By:

/s/ James J. Kleckner

 

Name:

James J. Kleckner

 

Title:

President and Chief Executive Officer

 

[Signature Page to the Voting and Support Agreement]

 

--------------------------------------------------------------------------------